Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________


 LILLYAN GONZALEZ-IRUJO, an individual,

        Plaintiff,

        v.

 JUAN DE DIOS GARCIA D.M.D. & ASSOCIATES, P.A.,
 a Florida Corporation, d/b/a SMILE MIAMI LAKES, and
 JUAN DE DIOS GARCIA, individually,

       Defendants.
 _________________________________________________/

                                        COMPLAINT

        1.      Plaintiff, LILLYAN GONZALEZ-IRUJO (hereinafter referred to as “Plaintiff”), is

 an individual residing in Miami-Dade County, Florida.

        2.      Defendant, JUAN DE DIOS GARCIA D.M.D. & ASSOCIATES, P.A., a Florida

 Corporation, d/b/a SMILE MIAMI LAKES (hereinafter referred to as “SMILE MIAMI LAKES”),

 has at all times material to this Complaint, through Defendant, JUAN DE DIOS GARCIA, owned

 and operated a dental practice located at 7769 NW 146th Street, Miami Lakes, Florida 33016 in

 Miami-Dade County, Florida.

        3.      Defendant, JUAN DE DIOS GARCIA, has at all times material to this Complaint

 owned and managed/operated SMILE MIAMI LAKES and regularly exercised the authority to

 hire and fire Plaintiff and other employees, determined the manner in which Plaintiff and other

 employees are compensated, determined the hours Plaintiff and other employees were required to

 work, set the rates of pay of Plaintiff and other employees, and controlled the finances and

 operations of SMILE MIAMI LAKES. By virtue of such control and authority, JUAN DE DIOS

                                               1
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 2 of 8




 GARCIA is an employer of Plaintiff as defined by the FLSA, 29 U.S.C. § 203(d).

        4.      Plaintiff brings this action against Defendants, SMILE MIAMI LAKES and JUAN

 DE DIOS GARCIA, for unpaid overtime wages, liquidated damages, and the costs and reasonable

 attorneys’ fees of this action under the Fair Labor Standards Act (“FLSA”).

        5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

        6.      All of the events, or a substantial part of the events, giving rise to this action,

 occurred within the jurisdiction of the United States District Court for the Southern District of

 Florida, Miami Division.

        7.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2018, 2019, 2020, and 2021, SMILE MIAMI LAKES had two (2) or more

 employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

 had been moved in or produced for commerce. In this regard, Plaintiff alleges based upon

 information and belief, and subject to discovery, that at all times material to this Complaint

 including during the years 2018, 2019, 2020, and 2021, SMILE MIAMI LAKES employed two

 (2) or more employees who, inter alia, regularly: (a) handled and worked with dental tools,

 equipment, and supplies—including but not limited to Sickle Probes, gingival retraction cords, pilers,

 Dental Drills, Mathieu, bracket tweezers, Scalers, Hoe Tooth Scrapers, gloves, masks, and bibbs for

 patients—all of which were goods and/or materials moved in or produced for commerce; (b) take

 home bags for patients who had braces that included toothbrushes, dental floss, mirrors, and mouth

 wash, all of which were or used goods and/or materials moved in or produced for commerce; (c)

 handled and worked with commercial office supplies—including but not limited to paper, pens,

 and UPS, FedEx, and United States Postal Service shipping materials—that were goods and/or

 materials moved in or produced for commerce; and (d) processed electronic bank transfers, credit

 card transactions, and insurance and Medicaid payments by and for Defendants’ customers and/or
                                                   2
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 3 of 8




 insurance carriers both inside and outside of Florida, including but not necessarily limited to

 electronic payment transactions processed through merchant services for Medicare and/or credit

 card companies.

        8.      Based upon information and belief, the annual gross sales volume of SMILE

 MIAMI LAKES was in excess of $500,000.00 per annum at all times material to this Complaint,

 including but not necessarily limited to during the years of 2018, 2019, 2020, and 2021.

        9.      At all times material to this Complaint, including but not necessarily limited to

 during the years of 2018, 2019, 2020, and 2021, SMILE MIAMI LAKES has constituted an

 enterprise engaged in interstate commerce or in the production of goods for commerce as defined

 by the FLSA, 29 U.S.C. §203(s).

        10.     In approximately July 1994, Defendants hired Plaintiff as a non-exempt employee

 in Defendants’ dental practice.

        11.     During the statute of limitations period between August 2018 and May 2021,

 Plaintiff performed non-exempt work as an assistant for Defendants’ dental practice with

 Plaintiff’s primary job duties consisting of the following non-exempt tasks: (a) preparing rooms

 for the dentist and sterilizing tools; (b) cleaning the offices and bathrooms; and (c) assisting co-

 workers taking them equipment needed to complete services being rendered to patients.

        12.     During the statute of limitations period between August 2018 and May 2021,

 Plaintiff regularly worked five (5) days per week for Defendants with a start time of approximately

 9:00 a.m. and with stop times between approximately 6:00-7:00 p.m., regularly averaging between

 approximately Forty-Five (45) and Fifty (50) hours per week.

        13.     However, throughout the three (3) year statute of limitations period between August

 2018 and May 2021, Defendants paid Plaintiff salaried wages for Forty (40) hours of work per


                                                  3
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 4 of 8




 week without time and one-half wages for all of the actual hours Plaintiff worked in excess of

 Forty (40) hours per week in numerous work weeks in the limitations period between August 2018

 and May 2021.

        14.     Subject to discovery, based upon Defendants paying Plaintiff average gross weekly

 wages of approximately $229.00/week for Forty (40) hours of work per week between

 approximately August 2018 and mid-December 2019 and $231.00/week between approximately

 mid-December 2019 and May 2021 and Plaintiff being owed an average of approximately Eight

 (8) uncompensated overtime hours per week from Defendants during a total of approximately One

 Hundred and Twenty-Five (125) work weeks within the three (3) year statute of limitations period,

 if Plaintiff’s unpaid overtime wages are found to be due and owing at the time and one-half rates

 of $8.59/hour and $8.66/hour [$229.00/40 hours = $5.73/hour x 1.5 = $8.59/hour/$231.00/40 hours

 = $5.78/hour x 1.5 = $8.66/hour], Plaintiff’s unpaid overtime wages total approximately $8,629.50

 [($8.59/hour x 8Unpaid OT hours/week x 55 weeks = $3,778.50) + ($8.66/hour x 8 Unpaid OT

 Hours/week x 70 weeks = $4,851.00) = $8,629.50].

        15.     Based upon information and belief, Defendants failed to maintain contemporaneous

 and accurate records of Plaintiff’s actual start times, stop times, number of hours worked each day,

 and total hours actually worked each week during the three (3) year statute of limitations period

 between August 2018 and May 2021 as required by the FLSA, 29 C.F.R. §516.2(a)(7).

        16.     Nonetheless, Defendants had knowledge of the hours worked in excess of Forty

 (40) hours per week by Plaintiff during each week between August 2018 and May 2021 but

 Defendants willfully failed to compensate Plaintiff at time and one-half her applicable regular rate

 of pay for all of Plaintiff’s overtime hours worked for Defendants, instead accepting the benefits

 of the work performed by Plaintiff without the overtime compensation required by the FLSA, 29


                                                  4
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 5 of 8




 U.S.C. §207.

         17.    The complete records reflecting the compensation paid by Defendants to Plaintiff

 each week between August 2018 and May 2021 are in the possession, custody, and/or control of

 Defendants.

                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

         18.    Plaintiff, LILLYAN GONZALEZ-IRUJO, readopts and realleges the allegations

 contained in Paragraphs 1 through 17 above.

         19.    Plaintiff is entitled to be paid time and one-half of her applicable regular rate(s) of

 pay for each hour she worked for Defendants as a non-exempt employee in excess of Forty (40)

 hours per work week during the three (3) year statute of limitations period between August 2018

 and May 2021.

         20.    Defendants knowingly and willfully failed to pay Plaintiff at time and one-half of

 her applicable regular rate(s) of pay for all hours Plaintiff worked for Defendants in excess of Forty

 (40) per week during the three (3) year statute of limitations period between August 2018 and May

 2021.

         21.    At all times material to this Complaint, Defendants had constructive and actual

 notice that Defendants’ compensation practices did not provide Plaintiff with time and one-half

 wages for all of the actual overtime hours Plaintiff worked for Defendants during the statute of

 limitations period between August 2018 and May 2021 based upon, inter alia, Defendants: (a)

 failing to maintain time records of the actual start times, actual stop times, and actual total hours

 worked each week by Plaintiff; and (b) knowingly failing to pay time and one-half wages for all

 of the actual hours worked in excess of Forty (40) hours per week by Plaintiff, and instead failing

 to pay time and one-half wages for the overtime hours that Defendants knew had been worked for

                                                   5
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 6 of 8




 the benefit of Defendants.

        22.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

 suffered damages plus incurring costs and reasonable attorneys’ fees.

        23.     Based upon information and belief, at all times material to this Complaint,

 Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

 of the actual overtime hours worked by Plaintiff, as a result of which Plaintiff is entitled to the

 recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

        24.     Plaintiff has retained the undersigned counsel to represent her in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

 attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

        25.     Plaintiff demands a jury trial.

        WHEREFORE, Plaintiff, LILLYAN GONZALEZ-IRUJO, demands judgment against

 Defendants, jointly and severally, JUAN DE DIOS GARCIA D.M.D. & ASSOCIATES, P.A.,

 d/b/a SMILE MIAMI LAKES, and JUAN DE DIOS GARCIA, for the payment of all unpaid

 overtime compensation, liquidated damages, reasonable attorneys’ fees and costs of suit, and for

 all proper relief including prejudgment interest.

                                     JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.


 Dated: August 23, 2021                           Respectfully submitted,

                                       By:        KEITH M. STERN
                                                  Keith M. Stern, Esquire
                                                  Florida Bar No. 321000
                                                  E-mail: employlaw@keithstern.com
                                                  LAW OFFICE OF KEITH M. STERN, P.A.
                                                  80 S.W. 8th Street, Suite 2000
                                                  Miami, Florida 33130

                                                     6
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 7 of 8




                                    Telephone: (305) 901-1379




                                      7
Case 1:21-cv-23043-BB Document 1 Entered on FLSD Docket 08/23/2021 Page 8 of 8
